Citation Nr: 0119386	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-01 191	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active service from January 1966 to October 
1969 and from November 1972 to April 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for migraine headaches based on in-service 
aggravation.


FINDINGS OF FACT

1.  In a November 1990 rating decision which the veteran did 
not appeal, service connection for migraine headaches was 
denied.

2.  In an August 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims for service connection for migraine headaches.

3.  The veteran initiated an appeal from the August 1996 
rating decision; however, he failed to complete his appeal by 
filing a substantive appeal.  

4.  The evidence submitted in support of the claim to reopen 
bears directly and substantially on the matter of whether the 
veteran's migraine headaches preexisted service.  

5.  There is no competent medical evidence that the veteran 
suffered from migraine headaches prior to service.

6.  Migraine headaches were first diagnosed in service and 
have continued since the veteran's  separation from service.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision which denied service 
connection for migraine headaches is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).

2.  The August 1996 rating decision which declined to reopen 
the claim for service connection for migraine headaches is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2000).

3.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for migraine 
headaches.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).

4.  Migraine headaches were incurred during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his migraine headaches began during 
his active military service.  For the reasons and bases which 
follow, the Board finds that he has submitted new and 
material evidence to reopen his claim for service connection 
for migraine headaches.  Further, the Board concludes that 
the veteran is entitled to service connection for migraine 
headaches.

I.  New and Material Evidence 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision. 38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  
Ibid.  A claimant has one year from the date of notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time. 
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 
20.302(a), 20.1103 (2000).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied the veteran's original claim for service 
connection for migraine headaches by rating decision dated 
November 1990.  Specifically, the RO concluded that the 
veteran had migraine headaches prior to his active service 
which were not aggravated during such service.  The appellant 
was informed of the rating decision by letter dated December 
1990.  He did not appeal that decision, and it became final.  

The evidence of record at that time  consisted of service 
medical records and a report of VA examination.  Service 
medical record demonstrated that the veteran was not noted to 
have migraine headaches at the time of his entry into 
service.  However, the veteran's history of headaches was 
noted during treatment shortly after his entry into his 
second period of active duty service.  The veteran had 
frequent complaints of severe headaches for which he was 
given medication.  Treatment notes dated in April 1979 
document a history of headaches since adolescence with an 
increase in frequency of headache to once per month during 
the preceding year.  Subsequently dated notes document the 
veteran's continuing complaints of headaches.  Such notes 
document the administration of Demerol by injection and 
prescriptions of Verapamil, Naprosyn, and Midrin.  At the 
time of his January 1989 medical examination for retirement 
from the military, the veteran gave a history of migraine 
headaches since the age of 13 years.  He complained of having 
one to two severe headaches per month and an average of one 
minor headache weekly.  An examiner reported a diagnosis of 
chronic migraine headaches.

When the veteran underwent a VA examination in July 1990, he 
complained that he had headaches which ranged from mild to 
severe.  The frequency of the headaches was approximately 
four times per month.  Their duration ranged from hours to as 
long as a day.  Other associated symptoms included nausea, 
occasional vomiting, and loose bowels.  A neurological 
examination was normal.  The examiner reported a diagnosis of 
chronic migraine headaches.

A few years later, the veteran sought to reopen his claim.  
In a June 1996 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for migraine headaches.  
Although the veteran filed a timely notice of disagreement 
with the June 1996 rating decision and was issued a statement 
of the case, he did not perfect his appeal by filing a 
substantive appeal.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  

The evidence of record at that time included copies of 
records of the veteran's private medical treatment.  Such 
records document the veteran's history, as provided by the 
veteran, of complaints of headache going back to his 
childhood.  A note dated in September 1994 indicates that the 
veteran reported that his headaches had increased in 
frequency to a "significant" one at least once a week.  The 
examiner noted a positive family history of migraine in his 
mother and a cousin.  Other private treatment notes document 
a diagnosis of migraine headaches with increasing frequency.

The evidence of record compiled after the June 1996 rating 
decision included letters from the veteran's  wife, mother 
and father, and a former fellow serviceman.  The veteran also 
offered testimony at a hearing.  

The letter from the former fellow serviceman was a copy of a 
letter previously considered by the RO in its earlier 
decisions.  The veteran's wife asserted that the veteran had 
headaches during his first period of active duty service, 
none during a two and one-half year period of civilian 
employment, and a resumption of headaches when he resumed 
military service in 1972.  She speculated that the cause 
might have been exposure to chemicals, fuel, solvents, and or 
paint.  She asserted that his headaches had increased in 
frequency "over the years" and were currently occurring two 
to three times per month.

In another letter, the veteran's father and mother asserted 
that the veteran had headaches as a child which stopped when 
he was 13 or 14 years old.  The headaches resumed during his 
first period of active duty service.  To their knowledge, he 
did not have headaches during a period from his separation 
from service in 1969 and his resumption of active duty 
service in 1972.  According to his parents, the headaches 
resumed during his second period of active duty service and 
occurred with increasing frequency.

The veteran testified in December 2000 that he had headaches 
approximately once a month from the time he was 12 or 13 
years old.  He stated that he began to have headaches about 
two and one-half years after his enlistment in the Navy.  He 
was treated with medication administered by injection.  He 
did not recall having headaches during the three year period 
following his separation from the Navy.  According to his 
testimony, he began to have headaches again after he joined 
the U.S. Coast Guard in November 1972.  He continued to have 
headaches during the remainder of his military career and 
after his separation from service in 1989.  He was medicated 
and lost time from his job.

The Board finds that the statement from the veteran's parents 
and the veteran's testimony which address the pre-service 
history of headaches is new and material evidence.  This 
evidence directly address the question of whether the 
veteran's migraine headaches, preexisted service.  

The Board will now proceed to the merits of this case. Such a 
determination can be made without prejudice to the appellant 
without first returning the case to the RO, since a review of 
the record indicates that the veteran has consistently argued 
his case on the merits throughout his appeal.  In addition, 
the appeal is being resolved in the veteran's favor.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Migraine Headaches 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  For the purpose of determining 
whether a disease or injury was incurred or aggravated during 
service, a veteran will be presumed to have been in sound 
condition at entrance to service except with respect to 
defects, infirmities or disorders noted at the entrance 
examination.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2000).  The presumption of soundness may be 
rebutted only with clear and unmistakable evidence to the 
contrary.  Ibid.

Although the veteran's history of headaches was noted during 
treatment shortly after his entry into his second period of 
active duty service, there is no indication in the claims 
file that the veteran was noted to have migraine headaches at 
the time of his entry into such service.  See Crowe v. Brown, 
7 Vet. App. 238 (1995).  Further, the veteran's own account 
of his pre-service medical history does not constitute 
medical evidence that he had migraine headaches which pre-
existed his service.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  The statements of veterans relating to the 
origin or incurrence of a disease made in service against 
their own interest is of no force and effect if other data do 
not establish the fact.  38 C.F.R. § 3.304(b)(3).  In this 
case, there is no competent medical evidence to substantiate 
the fact that the veteran was diagnosed with migraine 
headaches prior to service.  Therefore, the presumption of 
soundness attaches.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that migraine headaches existed prior 
to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that migraine headaches existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof." 38 C.F.R. § 3.304(b)(1).

The record before the Board shows that the veteran was first 
diagnosed with migraine headaches in service.  There is no 
competent medical evidence that the veteran had been 
diagnosed as having migraine headaches prior to service.  
While the veteran can provide an account of his symptoms, as 
a layperson with no medical training or expertise he is not 
competent to offer a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Further private and VA records 
demonstrate that the veteran's migraine headaches have 
continued since his separation from service.  Therefore, 
service connection for migraine headaches is granted.  

III.  Veterans Claims Assistance Act of 2000

This claim arises from the veteran's application to reopen 
his claim for service connection for migraine headaches.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the statement of the case 
and supplemental statement of the case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.

ORDER

New and material evidence having been submitted, the claim 
for service connection for migraine headaches is reopened.

Service connection for migraine headaches is granted.



		
	CONSTANCE TOBIAS
	Member, Board of Veterans' Appeals

 



